 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      JEROME JULIUS BROWN, SR.,                         Case No. C19-1699RSM
 9
10                   Plaintiff,                         VEXATIOUS LITIGANT BAR ORDER

11                       v.
12    RONALD T. FRANK, et al.,
13
                     Defendants.
14
            This matter comes before the Court sua sponte. It has come to the Court’s attention that
15
16   Plaintiff Jerome Julius Brown has, in less than one year, filed more than 13 lawsuits in the

17   Western District of Washington, including the present action. The Court has dismissed 12 of
18
     these complaints so far as frivolous or otherwise failing to state a claim. On November 15,
19
     2019, the Court brought this to Mr. Brown’s attention, reviewed his prior frivolous filings, and
20
     determined that a vexatious litigant bar order should issue absent some valid explanation by
21
22   Mr. Brown for his actions. Dkt. #9. The Court gave Mr. Brown 21 days to file a Response.

23   Although Mr. Brown has continued d to open or attempt to open new frivolous actions, he has
24
     not filed a timely Response and the Court has determined that this Order should issue now.
25
            The Court’s prior Order detailed Mr. Brown’s frivolous filings at that time as follows:
26
27          Case No. 19-cv-295-RSM: Mr. Brown brings suit against the United States Postal

28   Service and various postal officials. Dkt. #5. The facts and causes of action in this Complaint



     VEXATIOUS LITIGANT BAR ORDER - 1
     are not written in a coherent fashion. For “amount in controversy” Mr. Brown states “John
 1
 2   Brennan title company, Liber 6261 Folio 844 being the same as Liber 5348 Folio 480 Part(ies)

 3   Jerome Julie & Patricia Ann Brown no consideration to sell.” Id. at 5. Mr. Brown is ordered to
 4
     show cause why his case should not be dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B).
 5
     He fails to respond. His case is dismissed.
 6
 7          Case No. 19-cv-1246-RAJ: Mr. Brown brings suit against the United States Marshal

 8   Service and others. The Court finds the complaint “largely incomprehensible.” Dkt. #11. For
 9   example, Plaintiff alleges “Conflict of interest name Donald W. Washington. Conflict of
10
     interest not Washington but Capitol City, D.C.. Conflict of Interest, USDC Western District of
11
     Washington.” Dkt. # 9 at 5. Mr. Brown’s complaint is dismissed with leave to amend under 28
12
13   U.S.C. § 1915(e)(2)(B). He fails to amend. His case is dismissed.

14          Case No. 19-cv-1311-RSL: Mr. Brown brings suit against the United States Attorney
15   General and others. The Report and Recommendation finds that the complaint is “difficult to
16
     decipher and does not appear to include any viable claims or basis for jurisdiction or venue in
17
     this Court.” Dkt. #4. For example, Plaintiff “identifies Maryland as his place of residence,
18
19   names government officials and attorneys located in Virginia, the District of Columbia, and

20   Maryland as defendants, alleges a conspiracy to defraud the United States and conversion of
21
     property in Maryland and/or Virginia, and includes documents associated with criminal issues
22
     and district court filings in the states in which the parties reside.” Id. The R&R goes on to note
23
24   that Plaintiff Brown “has a history of filing numerous, repetitive, and frivolous lawsuits in the

25   federal courts across the country” and that “at least three other district courts have limited
26   plaintiff’s ability to file new cases.” Id. The R&R recommends dismissal under 28 U.S.C. §
27
28



     VEXATIOUS LITIGANT BAR ORDER - 2
     1915(e)(2)(B). Cases 19-cv-01655-RAJ and 19-cv-01755-JCC similarly recommend dismissal
 1
 2   on an R&R.

 3          Case No. 19-cv-01330-JCC: Mr. Brown brings suit against a magistrate judge and
 4
     others in the District of Columbia seeking $5,858,000.00 in damages. The Court points out that
 5
     defendants are likely immune from suit and states “[n]one of the Defendants reside in this
 6
 7   district, Plaintiff’s perfunctory statement of his claim does not demonstrate that a substantial

 8   part of the events underlying his claims occurred here, and Plaintiff has not demonstrated that
 9   any of the Defendants are subject to the Court’s personal jurisdiction.” Dkt. #7. The Court
10
     orders Plaintiff to amend within 21 days. He fails to do so. The case is dismissed pursuant to
11
     28 U.S.C. § 1915(e)(2)(B).
12
13          Case No. 19-cv-01331-JLR: Mr. Brown brings suit against the postmaster general and

14   others. His proposed complaint is “difficult to decipher and does not appear to include any
15   viable claims or basis for jurisdiction or venue in this Court.” Dkt. #5. He identifies Maryland
16
     as his place of residence, names as defendants officials, employees, and a division all
17
     associated with the United States Post Office and located in Virginia and the District of
18
19   Columbia, appears to allege some type of fraud and/or property damage, and includes

20   documents associated with district court cases and other issues in the states in which the parties
21
     reside. Dismissal is recommended in an R&R, Mr. Brown fails to file objections, and the case
22
     is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
23
24          Case No. 19-cv-01416-RSM: Plaintiff’s proposed complaint is “difficult to decipher

25   and does not appear to include any viable claims or basis for jurisdiction or venue in this
26   Court.” Dkt. #5. He identifies Maryland as his place of residence, names as defendants several
27
     individuals also located in Maryland, appears to allege a breach of contract, and includes
28



     VEXATIOUS LITIGANT BAR ORDER - 3
     documents associated with district and circuit courts in Maryland.           Id.    Dismissal is
 1
 2   recommended in an R&R, Mr. Brown fails to file objections, and the case is dismissed pursuant

 3   to 28 U.S.C. § 1915(e)(2)(B).
 4
            Case No. 19-cv-01484-JCC: Plaintiff brings suit against the Administrative Office of
 5
     the U.S. Courts and others. Plaintiff’s proposed complaint is largely incomprehensible and
 6
 7   does not appear to allege a viable claim. The complaint appears to be for employment

 8   discrimination, however, when asked to provide a statement of Plaintiff’s claim, Plaintiff stated
 9   “FCC Case ID H00000002197974 Summary Coordinators Clarification Solutions Public Safety
10
     911 Communications Police, EMS Fire Department Brown County FCC Licensing.” Dkt. #1-1
11
     at 4. Dismissal is recommended in an R&R, Mr. Brown fails to file objections, and the case is
12
13   dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

14          Case No. 19-cv-01503-RSM: Plaintiff’s proposed complaint is difficult to decipher, and
15   appears to allege some kind of fraudulent conversion of property. Dkt. #4. He also failed to
16
     sign the proposed complaint and it does not appear to include any viable claims or basis for
17
     jurisdiction and venue in this Court. Dismissal is recommended in an R&R, Mr. Brown fails to
18
19   file objections, and the case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

20          Case No. 19-cv-01593-JLR: Mr. Brown again brings suit against the United States
21
     Attorney General and others. Plaintiff’s proposed complaint is largely incomprehensible and
22
     does not appear to allege a viable claim. The complaint purports to seek a writ of mandamus to
23
24   compel the Director of the FBI “to perform a dutie [sic] owed to Plaintiff Badge as FBI Unit.”

25   Dkt. 1-1 at 1. When asked to provide a statement of his claim, Plaintiff states only: “Classified
26   AA AA TT01 01 05 AA AA 02 05 04TTR by Director Louis I. Freeh. Court of Appeals Case
27
     No. 18-5052 Granted Complaint FBI Director. Court of Appeals Case No. 18-05164 Granted
28



     VEXATIOUS LITIGANT BAR ORDER - 4
     Employment Job Discrimination Cause title 42 USCS 2000 E.” Id. at 4.                Dismissal is
 1
 2   recommended in an R&R, Mr. Brown fails to file objections, and the case is dismissed pursuant

 3   to 28 U.S.C. § 1915(e)(2)(B).
 4
            Case No. 19-cv-01694-JCC: Mr. Brown brings suit against parking enforcement, police
 5
     officers, and various judicial officers. Plaintiff’s proposed complaint alleges that defendant
 6
 7   “Parking enforcement” owes Plaintiff $20,000. Dkt. #1-1 at 5. To support this claim, Plaintiff

 8   alleges “Takoma Park Police Department citizen complaint form, not log#, no date received, no
 9   receiving supervisor.” Id. Dismissal is recommended in an R&R, Mr. Brown fails to file
10
     objections, and the case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
11
            The above cases demonstrate that Plaintiff has committed litigation misconduct by
12
13   filing numerous frivolous actions and refusing to respond to the Court’s orders to clarify his

14   claims. All of Plaintiff’s prior actions that have been reviewed by the Court have resulted in
15   dismissals for failure to state a claim upon which relief may be granted and for frivolousness.
16
     Plaintiff’s actions have placed an unwarranted burden on this district and follow a pattern. In
17
     each action, Plaintiff filed a complaint that fell well short of meeting basic notice pleading
18
19   requirements under Federal Rule of Civil Procedure 8, and otherwise violated 28 U.S.C. §

20   1915(e)(2)(B). When ordered to amend his pleading or show cause why the case should not be
21
     dismissed, he failed to file a new pleading, objections, or some other coherent response.
22
            The All Writs Acts, 28 U.S.C. § 1651(a), provides district courts with the inherent
23
24   power to enter pre-filing orders against vexatious litigants. Molski v. Evergreen Dynasty Corp.,

25   500 F.3d 1047, 1057 (9th Cir. 2007). Although such orders should be rare, “[f]lagrant abuse of
26   the judicial process cannot be tolerated because it enables one person to preempt the use of
27
     judicial time that properly could be used to consider the meritorious claims of other litigants.”
28



     VEXATIOUS LITIGANT BAR ORDER - 5
     De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). A vexatious litigant order should
 1
 2   be entered when (1) the litigant has received notice and a chance to be heard before the order is

 3   entered, (2) there is an adequate record for review, (3) the litigant’s actions are frivolous or
 4
     harassing, and (4) the vexatious litigant order is “narrowly tailored to closely fit the specific
 5
     vice encountered.” Id. at 1147-48; Molski, 500 F.3d at 1057.
 6
 7          Given all of the above, the Court finds that the above standard has been met here and

 8   now ORDERS that Mr. Brown is subject to the following BAR ORDER:
 9          1) all of Plaintiff’s future pro se complaints in this district are to be filed under the
10
                miscellaneous case number, 19-mc-161RSM, specifically designated for this
11
                purpose pending the Court’s review of each such complaint;
12
13          2) the Clerk will not issue summons in any pro se action of Plaintiff without approval

14              of the Court;
15          3) the Court may dismiss any future pro se complaint upon a finding that the complaint
16
                suffers from the same effects outlined above without issuing an order to show cause.
17
            DATED this 11 day of December, 2019.
18
19
20
21
                                                  A
                                                  RICARDO S. MARTINEZ
22                                                CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     VEXATIOUS LITIGANT BAR ORDER - 6
